                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Mori Lee, LLC                                 )
                                              )
v.                                            )       Case No. 1:19-cv-7555
                                              )
THE PARTNERSHIPS and                          )       Judge: Matthew F. Kennelly
UNINCORPORATED ASSOCIATIONS                   )
IDENTIFIED ON SCHEDULE “A,”                   )       Magistrate: Young B. Kim
                                              )
                                              )
                                              )


     PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO TEMPORARILY SEAL
                             DOCUMENTS


               Pursuant to Local Rule 5.8 and Fed. R. Civ. P. 26(c)(1), Plaintiff, Mori Lee, LLC

(“Plaintiff”) files this Motion for Leave to Temporarily Seal Documents (“Motion to Seal”)

requesting leave to file the following documents under seal: (1) Plaintiff’s Complaint and

Schedule “A” attached to the Complaint that includes a list of the infringing websites; and (3)

screenshot printouts from the infringing websites showing instances of trademark and copyright

infringement (Exhibit A and B to the Declaration of Marco Montenegro).

               In this case, Plaintiff is requesting temporary ex parte relief based on an action for

trademark counterfeiting and false designation of origin under the Lanham Act, copyright

infringement under the Copyright Act, and deceptive trade practices under Illinois State law.

Sealing these limited portions of the file is necessary to prevent the Defendants from learning of

these proceedings prior to the execution of the temporary restraining order. If Defendants were to

learn of these proceedings prematurely, the likely result would be the destruction of relevant

documentary evidence, the hiding or transferring of assets to foreign jurisdictions, and the
transfer or disablement of the infringing websites. See Declaration of Suren Ter Saakov at ¶¶ 11-

13. Such acts would frustrate the purposes of the underlying law and would interfere with this

Court’s power to grant relief. Once the temporary restraining order has been served on the

relevant parties and the requested actions are taken, Plaintiff will promptly move to unseal these

documents.




Dated this 18th Day of November 2019.                Respectfully submitted,




                                             By:     s/David Gulbransen/
                                                     David Gulbransen
                                                     Attorney of Record
                                                     Counsel for Plaintiff

                                                     David Gulbransen (#6296646)
                                                     Law Office of David Gulbransen
                                                     805 Lake Street, Suite 172
                                                     Oak Park, IL 60302
                                                     (312) 361-0825 p.
                                                     (312) 873-4377 f.
                                                     david@gulbransenlaw.com




                                                 2
